 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
         SLY VAN BATTEN,                                 No. 1:21-cv-00693-NONE-EPG (PS)
12
                          Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                       RECOMMENDATIONS, DISMISSING
               v.                                        ACTION FOR FAILURE TO STATE A
14                                                       CLAIM, AND DIRECTING THE CLERK OF
         FRESNO SUPERIOR COURT, et al.,                  THE COURT TO CLOSE THIS CASE
15
                          Defendants.                    (Doc. Nos. 6, 7)
16

17            Plaintiff Sly Van Batten (“Plaintiff”) is a state prison inmate proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            Plaintiff brings claims against an unnamed Fresno County Superior Court judge, an

21   unnamed deputy district attorney, and an unnamed attorney concerning a conviction he allegedly

22   suffered as a juvenile.1 On May 3, 2021, the assigned magistrate judge screened the complaint

23   and determined that it failed to state a cognizable claim under 42 U.S.C. § 1983. (Doc. No. 6.) In

24   particular, the magistrate judge found that the unnamed judge and deputy district attorney were

25   immune from liability, that the unnamed attorney was not acting under color of state law for

26   purposes of § 1983, and that plaintiff’s claims were time-barred by the applicable statute of

27
     1
       While plaintiff also listed an unnamed police officer as a defendant in the complaint, no
28   specific allegations or claims were brought as to the police officer.
                                                        1
 1   limitations. (Id. at 4-7.) The magistrate judge further found that the noted deficiencies of

 2   plaintiff’s complaint could not be cured by amendment and therefore recommended dismissal of

 3   this action without leave to amend. (Id. at 8.) Plaintiff did not file any objections to those

 4   findings and recommendations, and the time to do so has expired. However, plaintiff did file an

 5   application to proceed in forma pauperis on May 10, 2021, even though he had already been

 6   granted leave to proceed in forma pauperis in this case. (Doc. No. 7.)

 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and proper analysis.

10      Accordingly,

11      1.       The findings and recommendations issued on May 3, 2021 (Doc. No. 6) are adopted in

12               full;

13      2.       This action is dismissed without leave to amend and with prejudice;

14      3.       The application to proceed in forma pauperis (Doc. No. 7) is denied as moot; and

15      4.       The Clerk of the Court is directed to assign a district judge to this action for purposes

16               of closure and to close this case.

17   IT IS SO ORDERED.
18
        Dated:      June 29, 2021
19                                                       UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
